Title: From Thomas Jefferson to the Members of Assembly for Fluvanna and Certain Other Counties, 1 May 1781
From: Jefferson, Thomas
To: Virginia Assembly



Sir
Richmond May 1st. 1781.

We deferred changing the place of calling the Assembly, in hopes that every Day would give us a prospect of getting rid of the enemy in the neighbourhood of Richmond.
The Arrival of the Marquis Fayette with a detachment of Continental Troops, and the junction of our whole force together with his, has put these cowardly plunderers under way down the River, and renders this Place perfectly secure, so long as the Army retains its present position. Nevertheless as we know that Rumours have  gone abroad very generally that the enemy are in possession of Richmond, and the Time of the meeting of Assembly is too near to admit these to be corrected, I take the liberty of particularly solliciting so many members of the nearer Counties as will suffice to make a House for adjourning from Day to Day, to attend punctually on the Day of meeting, lest this general Rumour of Danger should prevent the meeting of a sufficient number for Adjournment, which would bring on a Dissolution of the present Assembly and leave the State without one until the next regular Period of Election appointed by the Constitution. I hope that these reasons will excuse my earnest Sollicitation to you personally to attend on the first Day of the Session. I am &c.,

Tho Jefferson

